DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Status of Claims
Claims 1-15 were originally filed on April 14, 2014. 
The amendment received on January 5, 2012, amended claims 1-9 and 11-15.  The amendment received on April 27, 2016, canceled claim 17; and, amended claims 1, 7-9, and 18.  The amendment received December 14, 2016, amended claims 1 and 8.  The amendment received on May 3, 2017, canceled claims 8 and 16; and amended claims 1 and 6.  The amendment received on May 4, 2018, amended claim 1.  The amendment received on October 16, 2018, amended claim 1.  The after-final amendment received on February 5, 2020, amended claim 1.  The amendment received on November 12, 2020, canceled claim 3; and amended claims 1-2.
Claims 1-2, 4-7, 9-15 and 18 are currently pending and claims 1-2, 4-7, 9, and 18 are under consideration as claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 2, 2015.

Priority
The present application claims status as a 371 (National Stage) of PCT/EP2012/070714 filed October 19, 2012, and claims priority under 119(a)-(d) to European Application No. 11186143.1 filed on October 21, 2011. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for European Application No. 11186143.1, which papers have been placed of record in the file.  Please note that the European application is in English and therefore no further action is necessary.

Response to Amendment
The Declaration under 37 CFR 1.132 filed November 12, 2020 is insufficient to overcome the rejection of claims 1-7, 9, and 18 based upon Schmitt et al. EP 1 839 492 A1 published on October 3, 2007 (cited in the Action mailed on 5/28/15), in view of Mateus et al., US Publication No. 2011/0250310 A1 published on October 13, 2011 (cited in the Action mailed on 9/20/16), Paddon-Jones et al., Curr. Opin. Clin. Nutr. Metab. Care 12:86-90 (2009) (cited in the Action mailed on 2/27/20), and Johnson, C., The 110th Abbott Nutrition Research Conference: Selected Summaries: The Role of Nutrition in Accretion, Retention, and Recovery of Lean Body Mass, Columbus, Ohio, pg. 14-20 (2009) (cited in the Action mailed on 2/27/20) as set forth in the last Office action for the following reasons.
In response to Declarant’s first argument, i.e., the claimed invention provides surprising results that whey protein micelles consumed as part of a meal induce the same high plasma aminoacidemia as an iso-caloric and isonitrogenous control meal with whey protein isolates (WPI) but significantly delayed postprandially by about 30 min with respect to that of the control meal (See Declaration received on 11/12/20, paragraph 7), it is found unpersuasive.  As stated in the Actions mailed on 2/9/18, 8/23/18, 6/13/19, and 8/18/20, Applicants have not provided evidence demonstrating the unexpected results when comparing the claimed whey protein micelles with the closest prior art product.  MPEP 716.02(b) states that evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e).  Similarly, the Federal Circuit found, “[t]o be particularly probative, evidence of unexpected results must establish that there is a difference between the results obtained and those of the closest prior art, and that the difference would not have been expected by one of ordinary skill in the art at the time of the invention.”  Bristol-Myers Squibb Co. v. Teva Pharms. USA, Inc., 752 F.3d 967, 977 (Fed. Cir. 2014).  In the instant case, although, the claimed whey protein micelles exhibit unexpected results when compared to an iso-caloric and isonitrogenous control meal with whey protein isolates (WPI) and/or an iso-caloric and isonitrogenous milk protein or milk casein meal, the closest prior art is the Schmitt 
Additionally, given that the whey protein micelles taught by Schmitt are encompassed by the instantly claimed invention, the delayed high plasma aminoacidemia would be expected.  Pursuant to MPEP 716.02(c)(II), expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  Moreover, In re Best, 562 F.2d 1252, 1255 (CCPA 1977): 
Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. . . . Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness' under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.

As such, given that Schmitt teaches the administration of whey protein micelles to a subject for enhancing muscle development and/or maintaining muscle mass in children, adults, or elderly people, the delayed high plasma aminoacidemia is an expected functional property of the whey protein micelles without evidence to the contrary.  Thus, contrary to Declarant’s argument, the alleged unexpected results would be expected.  
	Moreover, MPEP 2145(II) states that the “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.” In re Baxter Travenol Labs., 952 F.2d 388 (Fed. Cir. 1991).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Thus, the fact that the combined references do not recognize the advantage of delayed high plasma aminoacidemia when whey protein is administered in micellular form does not necessarily constitute unexpected results.  
In response to Declarant’s second argument, i.e., one of skill in the art would not have combined the cited references to arrive at the claimed method, it is found unpersuasive.  Regarding the Schmitt reference, it appears that the Declarant has mischaracterized the reference.  Schmitt not only teaches that whey protein micelles may be used in nutritional compositions, cosmetic compositions, pharmaceutical compositions, etc., may be filled with an active component, and/or used as an emulsifier, fat substitute, substitute for micellar casein or foaming agent as stated by the Declarant (See Declaration, received on 11/12/20, paragraph 9), but also teaches that health benefits provided by whey proteins include enhancement of muscle development and building as well as muscle maintenance in children, adults or elderly people (See Schmitt specification, paragraph [0040]).  As such, contrary to the Declarant’s argument, the Schmitt reference expressly suggests that whey proteins, and thus, the whey protein micelles would be useful for enhancement of muscle development and building as well as muscle maintenance in children, adults or elderly people.  As stated by the Declarant, muscle atrophy and sarcopenia are two major conditions that lead to a loss of muscle mass and strength (See Declaration received on 11/12/20, paragraph 5).  Thus, an ordinary skilled artisan would be motivated to administer the whey protein micelles taught by Schmitt to a patient to treat muscle atrophy or sarcopenia given that both conditions lead to a loss of muscle mass and strength.  
Regarding the Mateus reference, it is noted that the Declarant points out that Mateus teaches that the whey protein-based supplements may mitigate sarcopenia (See Declaration received on 11/12/20, paragraph 11).  However, it is unclear why an ordinary skilled artisan would not be motivated when combined with the teachings of Schmitt to administer whey protein micelles to a patient in order to treat muscle atrophy or sarcopenia.  As discussed supra, the Declarant states that muscle atrophy and sarcopenia are two major conditions that lead to a loss of muscle mass and strength.  Mateus expressly teaches that whey contains the highest amount of leucine, which helps maintain lean body mass (See Mateus specification, paragraph [0078]).  Mateus further discusses benefits of whey its ability to enhance muscle development and building, as well as muscle maintenance in children, adults or elderly people (See Mateus specification, paragraph [0078]).  These along with additional benefits of whey may mitigate 
Furthermore, it is acknowledged that Mateus teaches that the whey protein can be in several forms including whey protein micelles.  However, it is unnecessary for Mateus to provide a motivation to utilize the micellular form of whey protein instead of the other forms.  Mateus does not teach or suggest any one whey protein form as superior, and thus, does not teach that the micellular whey protein form cannot be administered to a patient in order to treat muscle atrophy or sarcopenia.  However, the Schmitt reference provides motivation to utilize the micellular whey protein form.  Schmitt suggests that the micellular whey protein form is prepared without the use of any mechanical stress leading to the reduction of the particle size during formation contrary to conventional processes, and thereby inducing spontaneous micellisation, and suggests that the micellular whey protein form is prepared such that a smaller amount of concentrate is needed to obtain the desired effects thereby providing a cost advantage (See Schmitt specification, paragraph [0064], [0082]).   Therefore, when the teachings of Mateus are combined with the teachings of Schmitt, an ordinary skilled artisan would be motivated with a reasonable expectation of success to administer the micellular whey protein form to a patient in order to treat muscle atrophy or sarcopenia. 
Accordingly, the Declaration is found unpersuasive. 

Response to Arguments
Applicant’s arguments, see Response, filed 11/12/20, with respect to the obviousness type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 1-2, 4-7, 9, and 18 as being unpatentable over claims 1, 4, 13, and 18-19 of copending Application No. 14/353,194 (Pouteau et al. US Publication No. 2014/0271984 A1) in view of in view of  has been withdrawn.  

Applicant’s arguments, see Response, filed 11/12/20, with respect to the obviousness type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 1-7, 9, and 18 as being unpatentable over claims 1-12 of copending Application No. 15/527,872 (Pouteau (I) U.S. Publication No. 2018/0325978 A1) (cited in the Action mailed on 6/13/19), alone or as evidenced by Walpole et al., BMC Public Health 12:439 (2012) (cited in the Action mailed on 6/13/19), in view of Schmitt et al. EP 1 839 492 A1 published on October 3, 2007 (cited in the Action mailed on 5/28/15) has been withdrawn.  

Applicant’s arguments, see Response, filed 11/12/20, with respect to the obviousness type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 1-7, 9, and 18 as being unpatentable over claims 1-5, 7-8, 10-14, 16-18 of copending Application No. 15/777,322 (Breuille et al. (I) U.S. Publication No. 2018/0325956 A1) (cited in the Action mailed on 6/13/19), in view of Schmitt et al. EP 1 839 492 A1 published on October 3, 2007 (cited in the Action mailed on 5/28/15) and Mateus et al., US Publication No. 2011/0250310 A1 published on October 13, 2011 (cited in the Action mailed on 9/20/16) has been withdrawn.  


Maintained/Modified Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1-2, 4-7, 9, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitt et al. EP 1 839 492 A1 published on October 3, 2007 (cited in the Action mailed on 5/28/15), in view of Mateus et al., US Publication No. 2011/0250310 A1 published on October 13, 2011 (cited in the Action mailed on 9/20/16), Paddon-Jones et al., Curr. Opin. Clin. Nutr. Metab. Care 12:86-90 (2009) (cited in the Action mailed on 2/27/20), and Johnson, C., The 110th Abbott Nutrition Research Conference: Selected Summaries: The Role of Nutrition in Accretion, Retention, and Recovery of Lean Body Mass, Columbus, Ohio, pg. 14-20 (2009) (cited in the Action mailed on 2/27/20).  Please note that the rejection is updated in light of the amendments to the claims; namely, amendment to claims 1-2 and cancellation of claim 3. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1-2, with respect to treating muscle atrophy or sarcopenia linked to a reduced concentration of plasma amino acids in a patient by administering whey protein micelles to the patient as recited in claim 1 wherein the muscle atrophy or sarcopenia is linked to a loss of muscle mass and/or strength as recited in claim 2:
Schmitt et al. teaches whey protein micelles and consumable products comprising the micelles (See Schmitt Specification, paragraph [0028]).  Moreover, Schmitt et al. teaches that the whey protein micelles may be used in any composition such as nutritional compositions (See Schmitt Specification, paragraph [0065]).  Plus, Schmitt et al. also teaches that whey proteins are an excellent source of essential amino acids (See Schmitt Specification, paragraph [0039]).  In particular, Schmitt et al. teaches that whey protein contains a higher amount of cysteine as compared to casein, and cysteine is a rate limiting amino acid for glutathione (GSH) synthesis (See Schmitt Specification, paragraph [0039]).  Schmitt et al. also teaches that health benefits of whey proteins include enhancement of muscle development and building, as well as muscle maintenance in children, adults or elderly people; enhancement of the immune function; improvement of cognitive function; control of blood glucose such 
Mateus et al. teaches shelf-stable whey liquid or gel compositions having high protein content wherein the whey compositions may have (1) a total whey protein content ranging from about 9 g/100 g to about 13.5 g/100 g, (2) a fat or lipid source ranging from 0-12 g/100 g, (3) a carbohydrate source ranging from at least about 12-55 g/100 g, and (4) optionally one or more additional components including a fiber (See Mateus specification, paragraph [0014]-[0016], [0047], [0049], [0053]-[0054]).  Mateus et al. further teaches that the whey protein can be in the form of whey protein micelles (See Mateus specification, paragraph [0019]-[0020], [0036]).  Moreover, Mateus et al. teaches that whey helps maintain lean body mass (See Mateus specification, paragraph [0078]).  Besides its ability to enhance muscle development and building, as well as muscle maintenance in children, adults or elderly people, whey can stimulate the immune function, improve cognitive function, control blood glucose, weight management and satiety, anti-inflammatory effects, etc. (See Mateus specification, paragraph [0078]).  In view of these functional roles, whey protein-based supplements may mitigate sarcopenia, which is partly due to resistance of protein anabolism to plasma amino acid in the elderly (See Mateus specification, paragraph [0078]) thereby constituting a reduced concentration of plasma amino acids in a patient.  Therefore, the combination of Schmitt and Mateus suggest administering whey protein micelles to a patient in order to treat muscle atrophy or sarcopenia linked to a reduced concentration of plasma amino acids in the patient where the muscle atrophy or sarcopenia is linked to a loss of muscle mass and/or strength as recited in instant claims 1-2. 

For claims 1 and 9, with respect to the whey protein micelles being administering in combination with a meal as recited in claim 1; and with respect to where the combination of the whey protein micelles and the meal is provided in the form of a liquid meal replacement as recited in claim 9:
Schmitt et al. teaches that the whey protein micelles can be used for the preparation of any kind of consumable product requiring stabilization of an emulsion or a foam such as mousse or ice cream (See Schmitt Specification, paragraph [0070]).  By "consumable" is meant any food product in any form including beverages, soups, semi-solid foods, etc., which can be consumed by a human or an animal 
Additionally, Mateus et al. teaches shelf-stable whey liquid or gel compositions having high protein content wherein the whey compositions may have (1) a total whey protein content ranging from about 9 g/100 g to about 13.5 g/100 g, (2) a fat or lipid source ranging from 0-12 g/100 g, (3) a carbohydrate source ranging from at least about 12-55 g/100 g, and (4) optionally one or more additional components including a fiber (See Mateus specification, paragraph [0014]-[0016], [0047], [0049], [0053]-[0054]).  Mateus et al. further teaches that the whey protein can be in the form of whey protein micelles (See Mateus specification, paragraph [0019]-[0020], [0036]).   The whey protein compositions may be used for oral supplementation, tube feeding, or enteral administration (See Mateus Specification, paragraph [0050], [0125]).  The enteral, oral, or tube feeding administration of the whey protein composition is preferably in liquid form (See Mateus Specification, paragraph [0128]).  Furthermore, Mateus et al. teaches that the compositions can be nutritionally complete, i.e., may include vitamins, minerals, trace elements as well as additional nitrogen, carbohydrates and additional fatty acid sources so that they may be used as the sole source of nutrition supplying essentially all the required daily amounts (See Mateus Specification, paragraph [0129]).  Thus, Mateus et al. teaches that the compositions can be provided in the form of a nutritionally balanced complete meal, e.g., suited for oral or tube feeding (See Mateus Specification, paragraph [0129]).    

For claim 1, with respect to wherein the meal comprises 15-50 wt.% proteins, 10-15 wt.% lipids, 25-50 wt.% carbohydrates, and 5-10 wt.% fibers of total dry weight:
Schmitt et al. teaches that whey proteins may be present in an aqueous solution in an amount of 0.1 wt.% to 12 wt.% (See Schmitt Specification, paragraph [0042]).  Moreover, Schmitt et al. teaches that the whey protein micelles have a protein concentration greater than 12% (See Schmitt Specification, paragraph [0042]).  Plus, Schmitt et al. teaches that the aqueous solution can also comprise additional compounds such as other proteins, gums or carbohydrates (See Schmitt Specification, paragraph [0043]).  The solution may also contain other food ingredients (fat, carbohydrates, plant extracts, etc.) where the amount of such additional compounds preferably does not exceed 50 wt.% of the total weight of the solution (See Schmitt Specification, paragraph [0043]).  As evidenced by Mateus et al., gums constitute a fiber source (See Mateus specification, paragraph [0112]).  Thus, the teachings of Schmitt et al. overlap with the presently claimed weight percentages of proteins, lipids, carbohydrates, and fibers as recited in claim 1. 
Additionally, Mateus et al. teaches shelf-stable whey liquid or gel compositions having high protein content wherein the whey compositions may have (1) a total whey protein content ranging from about 9 g/100 g to about 13.5 g/100 g, (2) a fat or lipid source ranging from 0-12 g/100 g, (3) a carbohydrate source ranging from at least about 12-55 g/100 g, and (4) optionally one or more additional components including a fiber (See Mateus specification, paragraph [0014]-[0016], [0047], [0049], [0053]-[0054]) thereby constituting 9-13.5 wt.% of whey protein, 0-12 wt.% of a lipid source, and 12-55 wt.% of a carbohydrate source.  

For claim 1, with respect to where the whey protein micelles are administered in an amount of at least 20 wt.% of the meal by total dry weight:
Mateus claims a shelf stable, acid whey composition having an energy content ranging from at least about 100kcal/100g to about 264 kcal/100g and a protein content of at least about 9 g/100 g wherein the total protein content is composed of at least about 90%-100% whey protein (See Mateus specification, claim 1).  Moreover, Mateus claims that the whey protein can be in the form of whey protein 
To maximize muscle protein synthesis whereas being cognizant of total energy intake, Paddon-Jones et al. proposes a dietary plan that includes 25-30g of high quality protein per meal thereby equating to a total daily dose of 75-90g of high-quality protein (See Paddon-Jones article, pg. 90, 2nd paragraph; Fig. 1).
Johnson teaches that elderly people may require 20g to 30g of high-quality protein containing at least 8g of EAAs including leucine, three to four times a day thereby equating to a total daily dose of 60-90g of high-quality protein (See Johnson article, pg. 15, col. 1, 1st paragraph).
As such, given that Mateus teaches that the total composition is based on 100 g and teaches that the total whey protein content can be at least 9 g/100 g, it would follow that when an ordinary skilled artisan combines the Paddon-Jones et al, Johnson, and Mateus references the total whey protein content would be at least 20 g/100 g thereby equating to at least 20 wt.% of the total composition by total dry weight. 

For claims 1 and 18, with respect to administering a daily dose of at least 20 g dry weight of the whey protein micelles as recited in claim 1; and with respect to where the meal comprises the whey protein micelles in an amount of at least 30 g dry weight as recited in claim 18:
Schmitt et al. teaches that whey proteins may be present in an aqueous solution in an amount of 0.1 wt.% to 12 wt.% (See Schmitt Specification, paragraph [0042]).  Moreover, Schmitt et al. teaches that the aqueous solution can also comprise additional compounds such as other proteins, gums or carbohydrates (See Schmitt Specification, paragraph [0043]).  The solution may also contain other food ingredients (fat, carbohydrates, plant extracts, etc.) where the amount of such additional compounds preferably does not exceed 50 wt.% of the total weight of the solution (See Schmitt Specification, paragraph [0043]).  
Paddon-Jones et al. teaches that in order to prevent or slow sarcopenic muscle loss, clinicians should stress the importance of ingesting a sufficient amount of protein with each meal (See Paddon-nd paragraph).  To maximize muscle protein synthesis whereas being cognizant of total energy intake, Paddon-Jones et al. proposes a dietary plan that includes 25-30g of high quality protein per meal thereby equating to a total daily dose of 75-90g of high-quality protein (See Paddon-Jones article, pg. 90, 2nd paragraph; Fig. 1).
Johnson teaches that milk proteins such as whey protein is a high quality protein and should be consumed daily (See Johnson article, pg. 14, col. 2, last paragraph).  Whey protein has been shown to stimulate muscle protein synthesis (See Johnson article, pg. 14, col. 2, last paragraph).  Johnson also teaches that the quantity of essential amino acids (EAAs) is critical to elicit muscle protein synthesis (See Johnson article, pg. 15, col. 1, 1st paragraph).  Elderly people may require 20g to 30g of high-quality protein containing at least 8g of EAAs including leucine, three to four times a day thereby equating to a total daily dose of 60-90g of high-quality protein (See Johnson article, pg. 15, col. 1, 1st paragraph).  Thus, the combination of Paddon-Jones et al. and Johnson suggest administering 20-30g of high quality protein such as whey protein per meal thereby equating to a total daily dose of 60-90g of whey protein in order to optimize muscle protein synthesis and slow sarcopenic muscle loss.  Plus, it is noted that by utilizing from 20-30g of whey protein micelles per meal overlaps with the claimed administered daily dose of at least 20g or at least 30g as recited in claims 1 and 18.  Therefore, the combined teachings of Paddon-Jones et al. and Johnson suggest the claim limitations with respect to administering at least 20g dry weight of the whey protein micelles as recited in claim 1 and with respect to administering at least 30g dry weight of the whey protein micelles as recited in claim 18.
  
For claim 1, with respect to administering the whey protein micelles to the patient in a daily dose:
Schmitt et al. teaches that the whey protein micelles can be used for the preparation of any kind of consumable product requiring stabilization of an emulsion or a foam such as mousse or ice cream (See Schmitt Specification, paragraph [0070]).  By "consumable" is meant any food product in any form including beverages, soups, semi-solid foods, etc., which can be consumed by a human or an animal (See Schmitt Specification, paragraph [0070]).  Examples of products, where the present whey protein micelles may find application are for example, dairy products, mayonnaise, salad dressing, sauce for instance, milk-based fermented products, milk chocolate, milk based powders, infant formula, pet food, 
To maximize muscle protein synthesis whereas being cognizant of total energy intake, Paddon-Jones et al. proposes a dietary plan that includes 25-30g of high quality protein per meal thereby equating to a total daily dose of 75-90g of high-quality protein (See Paddon-Jones article, pg. 90, 2nd paragraph; Fig. 1).
Johnson teaches that elderly people may require 20g to 30g of high-quality protein containing at least 8g of EAAs including leucine, three to four times a day thereby equating to a total daily dose of 60-90g of high-quality protein (See Johnson article, pg. 15, col. 1, 1st paragraph).  Therefore, the combination of Paddon-Jones et al. and Johnson suggest the claim limitation with respect to administering the whey protein micelles to the patient in a daily dose as recited in claim 1.  

For claim 1, with respect to where the meal does not contain free amino acids:
Schmitt et al. does not teach that free amino acids is required in order for a patient to benefit from the administration of whey protein micelles.  Since Schmitt et al. does not teach the need to include free amino acids in order for the nutritional composition to enhance muscle development and building as well as maintain muscle, it necessarily follows that the Schmitt nutritional composition does not contain free amino acids thereby satisfying the claim limitation as recited in claim 1.

For claim 1, with respect to where the claimed method does not require an exercise regimen:
Schmitt et al. does not teach that an exercise regimen is required in order for a patient to benefit from the administration of whey protein micelles.  Since Schmitt et al. does not teach the need for an exercise regimen in order for the nutritional composition to enhance muscle development and building as well as maintain muscle, it necessarily follows that the Schmitt nutritional composition can be used as a non-therapeutic use that does not require an exercise regimen thereby satisfying the claim limitation as recited in claim 1.


Schmitt et al. also teaches that health benefits of whey proteins include enhancement of muscle development and building, as well as muscle maintenance in children, adults or elderly people; enhancement of the immune function; improvement of cognitive function; control of blood glucose such that they are suitable for diabetics, weight management and satiety; anti-inflammatory effects; wound healing and skin repair; and lowering blood pressure (See Schmitt Specification, paragraph [0040]).  
Mateus et al. teaches shelf-stable whey liquid or gel compositions having high protein content wherein the whey compositions may have (1) a total whey protein content ranging from about 9 g/100 g to about 13.5 g/100 g, (2) a fat or lipid source ranging from 0-12 g/100 g, (3) a carbohydrate source ranging from at least about 12-55 g/100 g, and (4) optionally one or more additional components including a fiber (See Mateus specification, paragraph [0014]-[0016], [0047], [0049], [0053]-[0054]).  Mateus et al. further teaches that the whey protein can be in the form of whey protein micelles (See Mateus specification, paragraph [0019]-[0020], [0036]).  Moreover, Mateus et al. teaches that whey protein provides weight gain of patients suffering from chronic diarrhea and malabsorption of nutrients (cachexia) (See Mateus specification, paragraph [0081]).  It is noted that the present specification defines a “critically-ill patient” as is defined as a patient who is at high risk for an actual or potential life-threatening health problem (See present specification, pg. 8, last paragraph).  As such, a patient suffering from chronic diarrhea and cachexia constitutes a critically-ill patient of the present invention as recited in claim 4. 

For claim 5 and the definition of the claimed whey protein micelles as amended to pg. 4, line 19 to pg. 5, line 7, i.e., the whey protein micelles are defined herein as described in EP1839492 A1 and its counterpart US Publication No. 2014/0171318:
Schmitt et al. teaches that the whey protein micelles that the whey protein micelles are produced by (1) adjusting the pH of a whey protein aqueous solution to a value between 3.0 and 8.0, (2) subjecting the aqueous solution to a temperature between 80 and 98ºC, and (3) concentrating the dispersion obtained in step 2 (See Schmitt Specification, paragraph [0022]).  As such, Schmitt et al. teaches the claimed whey protein micelles.  Therefore, the whey protein micelles of Schmitt et al. and the claimed 

For claim 6, with respect to wherein the proteins in the meal are selected from whey protein isolates, native or hydrolyzed milk proteins, or a combination thereof:
Schmitt et al. teaches that any commercially available whey protein isolates or concentrates may be used as whey protein fractions (See Schmitt specification, paragraph [0037]).  Sweet whey obtained as a by-product in cheese manufacture, acid whey obtained as a by-product in acid casein manufacture, native whey obtained by milk microfiltration or rennet whey obtained as a by-product in rennet casein manufacture may be used as the whey protein (See Schmitt specification, paragraph [0037]).  The whey protein may be from a single source or from mixtures of any sources (See Schmitt specification, paragraph [0037]).  Schmitt et al. also teaches that the whey protein concentrate obtained by the method of making whey protein micelles will have a protein concentration of at least 12% wherein the concentrate will contain at least 50% of the protein in the form of micelles (See Schmitt specification, paragraph [0079]).  In preparing whey protein powder, the powder may comprise at least 90% whey protein in the micellular form (See Schmitt specification, paragraph [0094]).  As such, if the amount of whey protein in micellular form is less than 100%, and the whey protein source can be whey protein isolates, it would necessarily follow that the whey protein can be in micellular form and in isolate form.  Thus, the whey protein micelle compositions taught by Schmitt et al. can contain whey protein in micellular form and other forms such as an isolate form.  By being present in a whey protein isolate form, the teachings of Schmitt et al. satisfy the claim limitation with respect to claim 6. 

For claim 7, with respect to where the combination of the whey protein micelles and the meal is administered to the patient at a time selected from the group consisting of (i) during a period beginning at least one day before surgery and ending at least one week after the surgery and (ii) during a period beginning at least one day before a hospital stay and ending at least one week after the hospital stay:
Mateus et al. teaches that the whey protein compositions can include vitamin D, which is especially helpful for the improvement of muscular-skeletal health in elderly persons; for helping to reduce 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)

Schmitt et al. does not expressly teach a method for treatment of sarcopenia linked to a reduced concentration of plasma amino acids in a patient in need thereof by administering whey protein micelles in combination with a meal to the patient as recited in claim 1.  However, the teachings of Mateus et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
	Schmitt et al. does not expressly teach where the meal comprises 15-50 wt.% proteins, 10-15 wt.% lipids, 25-50 wt.% carbohydrates, and 5-10 wt.% fibers of total dry weight as recited in claim 1.  However, the teachings of Schmitt et al. and/or Mateus et al. cure this deficiency by teaching overlapping ranges of these components with respect to the presently claimed weight percentages. 
	Schmitt et al. does not expressly teach where the whey protein micelles are administered in an amount of at least 20 wt.% of the meal by total dry weight as recited in claim 1.  However, the teachings of Mateus and/or the combined teachings of Mateus, Paddon-Jones et al., and Johnson cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.  Moreover, the suggested amount of whey protein overlaps with the instantly claimed amount of whey protein.
	Schmitt et al. does not expressly teach where the whey protein micelles are administered to the patient in a daily dose of at least 20 g dry weight as recited in claim 1 and wherein the meal comprises the whey protein micelles in an amount of at least 30 g dry weight as recited in claim 18.  However, the teachings of Paddon-Jones et al. and Johnson cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
KSR.
	Schmitt et al. does not expressly teach where the combination of the whey protein micelles and the meal is administered to the patient at a time selected from the group consisting of (i) during a period beginning at least one day before surgery and ending at least one week after the surgery and (ii) during a period beginning at least one day before a hospital stay and ending at least one week after the hospital stay as recited in claim 7.  However, the teachings of Mateus et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Schmitt et al. does not expressly teach where the combination of the whey protein micelles and the meal is provided in the form of a liquid meal replacement as recited in claim 9.  The teachings of Mateus et al. cure this deficiency by constituting the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a method for treatment of sarcopenia linked to a reduced concentration of plasma amino acids in a patient in need thereof by administering whey protein micelles in combination with a meal to the patient as recited in claim 1, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Schmitt et al. and administer a composition comprising whey protein micelles in combination with a meal in order to treat a patient suffering from sarcopenia linked to a reduced concentration of plasma amino acids.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because compositions KSR.

With respect to where the meal comprises 15-50 wt.% proteins, 10-15 wt.% lipids, 25-50 wt.% carbohydrates, and 5-10 wt.% fibers of total dry weight as recited in claim 1, it is noted that the ranges of the components taught by Schmitt et al. overlap with the claimed ranges of the components. In particular, Schmitt et al .teaches that whey proteins may be present in an aqueous solution in an amount of 0.1 wt.% to 12 wt.% (See Schmitt Specification, paragraph [0042]).  Moreover, Schmitt et al. teaches that the aqueous solution can also comprise additional compounds such as other proteins, gums or carbohydrates (See Schmitt Specification, paragraph [0043]).  The solution may also contain other food ingredients (fat, carbohydrates, plant extracts, etc.) where the amount of such additional compounds preferably does not exceed 50 wt.% of the total weight of the solution (See Schmitt Specification, paragraph [0043]).  Moreover, Mateus et al. teaches shelf-stable whey liquid or gel compositions having high protein content wherein the whey compositions may have (1) a total whey protein content ranging from about 9 g/100 g to about 13.5 g/100 g, (2) a fat or lipid source ranging from 0-12 g/100 g, (3) a carbohydrate source ranging from at least about 12-55 g/100 g, and (4) optionally one or more additional components including a fiber.  MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed weight percentages of proteins, lipids, carbohydrates, and fibers would have been obvious to one of ordinary skill in the art since the claimed ranges (i.e., 15-50 wt.% proteins, 10-15 wt.% lipids, 25-50 wt.% carbohydrates, and 5-10 wt.% fibers) overlaps with the prior art weight percentages of these components (i.e., whey protein ranging from 0.1 wt.% to 13.5 wt.% and additional components such as other proteins, fibers, carbohydrates, and lipids not to exceed 50 wt.%).
Additionally, it would have been prima facie obvious to a person of ordinary skill to modify the weight percentages of proteins, lipids, carbohydrates, and fibers in the combination of the whey protein micelles and the meal.  It is noted that Schmitt et al. teaches that additional components can be added to the nutritional composition comprising whey protein micelles including other proteins, carbohydrates, lipids, and fibers (i.e., gums) where the amount of these additional components doesn’t exceed 50 wt.%, preferably 20 wt.%, and more preferably does not exceed 10 wt.% of the total weight of the solution (See Schmitt Specification, paragraph [0043]).  The amount (e.g., weight percentages) of the components in the combination of the whey protein micelles and the meal are clearly result specific parameters that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal weight percentage of each component in the combination of whey protein micelles and the meal needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to obtain the weight percentages of the proteins, lipids, carbohydrates, and fibers in the combination of whey protein micelles and a meal and would have been able to utilize Schmitt's teachings to obtain such amounts with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention.

With respect to where the whey protein micelles are administered in an amount of at least 20 wt.% of the meal by total dry weight as recited in claim 1, Mateus claims a shelf stable whey protein composition having an energy content ranging from at least about 100kcal/100g to about 264 kcal/100g and a protein content of at least about 9 g/100 g wherein the total protein content is composed of at least about 90%-100% whey protein (See Mateus specification, claim 1).  Moreover, Mateus claims that the whey protein can be in the form of whey protein micelles (See Mateus specification, claim 3).  MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed amount of whey protein micelles of the meal would have been obvious to one of ordinary skill in the art since the claimed range (i.e., at least 20 wt.%) overlaps with the prior art amount of whey protein micelles of the meal (i.e., at least about 9 wt.%).
Additionally and/or alternatively, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Schmitt et al. and administer a composition comprising whey protein micelles in an amount of at least about 9 g/100 g in combination with a meal in order to treat a patient suffering from sarcopenia linked to a reduced concentration of plasma amino acids by enhancing muscle development and building wherein the whey protein micelles are administered in a daily dose of at least 20g dry weight thereby resulting where the amount of the whey protein micelles in combination with a meal is in an amount of at least 20g/100g (i.e., at least 20 wt.% based on a total weight of 100g).  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because compositions comprising whey protein micelles in an amount of at least about 9g/100g in combination with a meal was known to enhance muscle development 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the composition comprising whey protein micelles of Schmitt et al. were used as a nutritional food composition for enhancing muscle development and building as well as for muscle maintenance in the form of consumable products such as performance nutrition bars and therefore administering the nutritional food composition in a daily dose of at least 20-30g thereby resulting in an amount of at least 20g/100g (i.e., at least 20 wt%) in combination with a meal in the form of a consumable product would support treating a patient suffering from sarcopenia linked to a reduced concentration of plasma amino acids by enhancing muscle development by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Additionally, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 

With respect to where the whey protein micelles are administered to the patient in a daily dose of at least 20 g dry weight as recited in claim 1 and wherein the meal comprises the whey protein micelles in an amount of at least 30 g dry weight as recited in claim 18, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Schmitt et al. and administer a composition comprising whey protein micelles in combination with a meal in order to treat a patient suffering from sarcopenia linked to a reduced concentration of plasma amino acids by enhancing muscle development and building wherein the whey protein micelles are administered in a daily dose of at least 20g-30g dry weight.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because 25-30g of high quality protein per meal thereby equating to a total daily dose of 75-90g of high quality protein was known to prevent or slow sarcopenic muscle loss and maximize muscle protein synthesis as taught by Paddon-Jones et al.; and because 20g-30g of whey protein per meal thereby equating to a total daily dose of 60-90g of whey protein was known to be critical to elicit muscle protein synthesis and was known to be a high-quality protein as taught by Johnson.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the composition comprising whey protein micelles of Schmitt et al. were used as a nutritional food composition for enhancing muscle development and building as well as for muscle maintenance in the form of consumable products such as performance nutrition bars and therefore administering the nutritional food composition in a daily dose of at least 20g-30g in combination with a meal in the form of a consumable product would support treating a patient suffering from sarcopenia linked to a reduced concentration of plasma amino acids by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Furthermore, with respect to where the whey protein micelles are administered to the patient in a daily dose of at least 20g dry weight as recited in claim 1 or in a daily dose of at least 30g dry weight as prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed amount of whey protein micelles would have been obvious to one of ordinary skill in the art since the claimed amount (i.e., at least 20g as recited in claim 1 and at least 30g as recited in claim 18) overlaps with the prior art amount of whey protein (i.e., 25-30g thereby equating to a total daily dose of 75-90g of whey protein or 20-30g thereby equating to a total daily dose of 60-90g).

With respect to where the patient is a critically-ill patient as recited in claim 4, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Schmitt et al. and administer a composition comprising whey protein micelles in a daily dose of at least 20g in combination with a meal in order to treat a patient suffering from sarcopenia linked to a reduced concentration of plasma amino acids wherein the patient is a critically-ill patient.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because compositions comprising whey protein micelles in combination with a meal was known to provide weight gain of patients suffering from chronic diarrhea and malabsorption or nutrients (cachexia) as taught by Mateus et al.  One of ordinary skill in the art at the time the invention was made would have had a KSR.

With respect to where the combination of the whey protein micelles and the meal is administered to the patient at a time selected from the group consisting of (i) during a period beginning at least one day before surgery and ending at least one week after the surgery and (ii) during a period beginning at least one day before a hospital stay and ending at least one week after the hospital stay as recited in claim 7, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Schmitt et al. and administer a composition comprising whey protein micelles in a daily dose of at least 20g in combination with a meal in order to treat a patient suffering from sarcopenia linked to a reduced concentration of plasma amino acids wherein the combination of the whey protein micelles and the meal is administered to the patient during a period of at least one day before surgery or a hospital stay to at least one week after surgery.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because whey protein compositions were known to help in regaining/restoring muscular-skeletal functionality of elderly persons after illness or injury as taught by Mateus et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the compositions comprising whey protein micelles of Schmitt et al. were used as a nutritional food composition for enhancing muscle development and building as well as for muscle maintenance and therefore administering the nutritional food composition in a daily dose of at least 20g in combination with a meal to the elderly persons during a period of at least one day before surgery to at least one week after surgery would support the treatment of sarcopenia linked to a reduced concentration of plasma amino acids by constituting some teaching, suggestion, or motivation in KSR.
Additionally and/or alternatively, with respect to the dosing schedule of the nutritional composition comprising whey protein micelles in combination with a meal, it is noted that Applicants have indicated that the combination of the whey protein micelles and the meal is administered to the patient at a time selected from the group consisting of (i) during a period beginning at least one day before surgery and ending at least one week after surgery and (ii) during a period beginning at least one day before a hospital stay and ending at least one week after the hospital stay (See claim 7).  There is nothing to indicate in the Specification or claims that the dosing schedule is critical for the whey protein micelles to treat a patient with sarcopenia linked to a reduced concentration of plasma amino acids.  Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to adjust the dosing schedule of a patient with sarcopenia linked to a reduced concentration of plasma amino acids.  It is noted that Mateus et al. teaches that whey protein compositions are administered to help in regaining/restoring muscular-skeletal functionality of elderly persons after illness or injury.  Thus, the dosing schedule of the nutritional composition comprising whey protein micelles in combination with a meal is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal dosing schedule needed to achieve the desired result (i.e., treating a patient with a condition linked to a reduced concentration of plasma amino acids).   Thus, an ordinary skilled artisan would have been motivated to administer the combination of the whey protein micelles and the meal to the patient at a time selected from the group consisting of (i) during a period beginning at least one day before surgery and ending at least one week after surgery and (ii) during a period beginning at least one day before a hospital stay and ending at least one week after the hospital stay with a reasonable expectation of success.  Accordingly, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention.  

With respect to administering whey protein micelles in combination with a meal as recited in claim 1 wherein the combination of the whey protein micelles and the meal is provided in the form of a liquid meal replacement as recited in claim 9, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Schmitt et al. and administer a composition comprising whey protein micelles in combination with a meal in order to treat a patient suffering from sarcopenia linked to a reduced concentration of plasma amino acids by enhancing muscle development and building wherein the combination of the whey protein micelles and the meal is provided in the form of a liquid meal replacement such as a tube feeding.  An ordinary skilled artisan would have been motivated to follow Schmitts' teachings as modified by Mateus et al., because whey protein compositions wherein the whey protein can be in the form of whey protein micelles were known to be administered in the form of a nutritionally balanced complete meal such as a liquid tube feeding thereby constituting a well-known technique.  Therefore, using a well-known technique to yield predictable results (i.e., administering whey protein micelles in combination with a meal in order to treat a patient suffering from sarcopenia linked to a reduced concentration of plasma amino acids by enhancing muscle development and building) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to administer a composition comprising whey protein micelles in combination with a meal such as a liquid tube feeding in order to treat a patient suffering from sarcopenia linked to a reduced concentration of plasma amino acids by enhancing muscle development and building constitutes the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicants contend that the cited references fail to render the present claims obvious for the following reasons: (1) unexpected results where the claimed whey protein micelles consumed as part of a meal induce the same high plasma aminoacidemia as an iso-caloric and isonitrogenous control meal with whey protein isolates (WPI) but significantly delayed postprandially by about 30 min with respect to that of the control meal as well as significantly higher than maximum peak amino acid concentrations (See Applicant’s Response received on 11/12/20, pg. 6); (2) the skilled artisan would not have combined the cited references to arrive at the claimed method because the Schmitt reference does not disclose or suggest treating muscle atrophy or sarcopenia linked to a reduced concentration of plasma amino acids in a patient in need thereof without an exercise regimen by administering whey protein micelles in combination with a meal to the patient and because the Mateus reference does not disclose or suggest the benefits of whey protein micelles on sarcopenia, let alone treating muscle atrophy or sarcopenia linked to a reduced concentration of plasma amino acids in a patient in need thereof without an exercise regimen by administering whey protein micelles in combination with a meal to the patient (See Applicant’s Response received on 11/12/20, pg. 7); (3) the Federal Circuit has repeatedly required that claim language explicitly reciting the condition or disorder or the recipient of a method of treatment must be taught by the cited references to support a rejection, and the cited references fail to disclose or suggest the claimed condition of the claimed method of treatment (See Applicant’s Response received on 11/12/20, pg. 8); (4) the skilled artisan without hindsight would not have used the teaching of Mateus and/or the other cited references to treat muscle atrophy or sarcopenia linked to a reduced concentration of plasma amino acids in a patient in need thereof without an exercise regimen by administering whey protein micelles in combination with a meal to the patient (See Applicant’s Response received on 11/12/20, pg. 8).

Response to Arguments
11/12/20 for claims 1-2, 4-7, 9, and 18 as being unpatentable under 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons. 
For Applicant’s first and second arguments, Applicant’s attention is directed to the “Response to Amendments” section above.  The response to these arguments will not be reiterated herewith. 
In response to Applicant’s third argument, i.e., the Federal Circuit has repeatedly required that claim language explicitly reciting the condition or disorder or the recipient of a method of treatment must be taught by the cited references to support a rejection, and the cited references fail to disclose or suggest the claimed condition of the claimed method of treatment, it is found unpersuasive.  It is acknowledged that the cited references should recite the condition or disorder to the recipient of a method of treatment.  However, as discussed above in response to Applicants’ first and second arguments, the combination of the Schmitt and Mateus references do suggest treating muscle atrophy or sarcopenia linked to a reduced concentration of plasma amino acids in a patient.  Notably, the Declarant states that muscle atrophy and sarcopenia are two major conditions that lead to a loss of muscle mass and strength (See Declaration received on 11/12/20, paragraph 5).  Schmitt expressly teaches that health benefits provided by whey proteins include enhancement of muscle development and building as well as muscle maintenance in children, adults or elderly people (See Schmitt specification, paragraph [0040]).  As such, Schmitt expressly suggests that whey proteins, and thus, the whey protein micelles would be useful for enhancement of muscle development and building as well as muscle maintenance in children, adults or elderly people.  Mateus expressly teaches that whey contains the highest amount of leucine, which helps maintain lean body mass (See Mateus specification, paragraph [0078]).  Mateus further discusses benefits of whey its ability to enhance muscle development and building, as well as muscle maintenance in children, adults or elderly people (See Mateus specification, paragraph [0078]).  These along with additional benefits of whey may mitigate sarcopenia, which is partly due to resistance of protein anabolism to plasma amino acid in the elderly (See Mateus specification, paragraph [0078]).  Leucine is the key amino acid for the elderly in decreasing postprandial muscle protein breakdown (See Mateus specification, paragraph [0078]).  As such, Mateus does suggest a benefit of whey protein on sarcopenia; namely, providing a high content of leucine that would decrease postprandial muscle protein breakdown 
In response to Applicant’s fourth argument, i.e., the skilled artisan without hindsight would not have used the teaching of Mateus and/or the other cited references to treat muscle atrophy or sarcopenia linked to a reduced concentration of plasma amino acids in a patient in need thereof without an exercise regimen by administering whey protein micelles in combination with a meal to the patient, it is found unpersuasive.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As discussed supra in response to Applicants’ first and second arguments, the combination of the references teach and/or suggest each claim limitation.  As such, the rejection relies on the knowledge known in the prior art in order to render the claimed invention obvious.  Therefore, contrary to Applicant’s argument, hindsight reasoning is not utilized in order to render the claimed invention obvious. 
Accordingly, the rejection of claims 1-2, 4-7, 9, and 18 as being unpatentable under 35 USC 103(a) is maintained as Applicant’s argument is found unpersuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 4-7, 9, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 11-15, and 17-18 of copending Application No. 15/527,860 (Breuille et al. U.S. Publication No. 2018/0343910 A1) (cited in the Action mailed on 6/13/19), alone or as evidenced by Walpole et al., BMC Public Health 12:439 (2012) (cited in the Action mailed on 6/13/19).  Please note that the rejection has been updated in light of the amendments in the ‘860 application.
Breuille et al. claims:

    PNG
    media_image1.png
    417
    638
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    139
    638
    media_image2.png
    Greyscale

(See Breuille claims 1 and 11).  As such, the ‘910 claimed invention satisfies the claim limitations with respect to treating muscle atrophy or sarcopenia linked to a reduced concentration of plasma amino acids in a patient by administering whey protein micelles as recited in instant claim 1, with respect to where the muscle atrophy or sarcopenia is linked to a loss of muscle mass and/or strength as recited in instant claim 2, and with respect to the first two product-by-process steps recited in instant claim 5.  Breuille et al. also claims where the subject is selected from the group consisting of a critically ill patient, a patient after surgery, a trauma patient, a cancer patient, and a patient during and after bed rest (See Breuille claim 2) thereby satisfying the claim limitation as recited in instant claim 4.  Breuille et al. further claims where the composition is administered to the subject during the period of at least one day before surgery and/or hospital stay to at least one week after surgery and/or hospital stay (See Breuille claim 4) thereby satisfying the claim limitation as recite in instant claim 7.  Moreover, Breuille et al. claims where the composition is a liquid meal replacement (See Breuille claim 7) wherein the liquid meal replacement is in a form suitable for enteral tube feeding (See Breuille claim 8) thereby satisfying the claim limitation as recited in instant claim 9.  Also, because Breuille et al. does not recite that an exercise regimen is needed in order to treat sarcopenia or muscle atrophy and because Breuille does not recite that free amino acids are needed in the meal, it would necessarily follow that the ‘910 claimed invention satisfies the claim limitations with respect to where the patient does not need an exercise regimen and where the meal does not contain free amino acids as recited in instant claim 1.  Breuille’s claims 14-15 further limit the food composition which are encompassed by the instantly claimed meal.  Moreover, note that the inclusion of pectin (i.e., a polysaccharide) in the ‘910 claimed invention is encompassed by the instantly claimed invention because the instantly claimed invention encompasses a meal and the meal contains 25-50 wt% carbohydrates.  Breulle et al. also claims where the method further comprises forming the electrostatic complexes of the whey protein micelles and the pectin by combining an aqueous dispersion of the pectin 
	Additionally, Breuille et al. claims where the composition is administered in combination with a meal (See Breuille claim 3) thereby satisfying the claim limitation as recited in instant claim 1.  Plus, Breuille et al. claims where the composition is administered in a daily dose to provide between 0.1 g and 2.0 g dry weight of whey protein micelles per 1 kg body weight (See Breuille claim 5).  Given that the average weight of a human adult in the world is 62.0 kg, as evidenced by Walpole et al. (See Walpole article, pg. 3, Table 3), the total daily dose of whey protein micelles to the subject claimed by Breuille et al. ranges from 6.2 g up to 124 g.  As such, the ‘910 claimed invention satisfies the claim limitation as recited in instant claims 1 and 18 where the instantly claimed daily whey protein micelle dose (i.e., at least 20 g or at least 30 g) overlaps with the claimed ‘910 dosage ranged.  Further, Breuille et al. claims that the food composition comprises a total whey protein micelle content in the composition of at least 5 wt.% (See Breuille claim 12) thereby overlapping with the instantly claimed amount of whey protein micelles of the meal by total dry weight of at least 20 wt.% as recited in instant claim 1.  Breuille et al. also claims where the food composition comprises 5-20 wt.% protein (note: overlapping with the instantly claimed protein range of 20-50 wt.%), 1-15 wt.% lipids (note: overlapping with the instantly claimed lipid range of 10-15 wt.%), 25-50 wt.% carbohydrates (note: identical with the instantly claimed carbohydrate range), and 0.1-10 wt.% fibers (note: overlapping with the instantly claimed fiber range of 5-10 wt.%) total dry weight (See Breuille claim 13) thereby satisfying the claim limitations as recited in instant claim 1.  
For claims 5-6, with respect to where the dispersion is concentrated (i.e., the third product-by-process step) as recited in instant claim 5; and with respect to where the proteins in the meal can be whey protein isolates, native milk proteins, hydrolyzed milk proteins, and any combination thereof as recited in instant claim 6, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, Breuille et al. teaches concentrating the dispersion (See Breuille specification, pg. 4, line 13) thereby satisfying the claim limitation as recited in the third step of the product-by-process steps as recited in instant claim 5; and teaches the meal may comprise whey protein isolates, or native or hydrolyzed milk proteins (See Breuille specification, pg. 10, lines 13-14) thereby satisfying the claim limitation as recited in instant claim 6.  Therefore, the ‘910 claimed invention is not patentably distinct from the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 and 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/518,231 (Breuille et al. (II) US Publication No. 2019/0343921 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because Breuille et al. (II) claims:

    PNG
    media_image3.png
    390
    650
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    40
    637
    media_image4.png
    Greyscale

(See Breuille (II) claims 1 and 6) thereby satisfying the claim limitations as recited in instant claims 1, 6, and 18.  Breuille et al. also claims where the combination of the liquid composition and the meal is effective to increase at least one of muscle mass, muscle strength, or muscle performance in the subject (See Breuille (II) claim 2) thereby satisfying the claim limitation as recited in instant claims 2-3.  The subject is at least one of an infant, a growing-up child, an athlete, or an elderly person (See Breuille (II) claim 3), wherein the subject is an animal (See Breuille (II) claim 4) such as a cat or a dog (See Breuille (II) claim 5).  Breuille (II) also claims where the liquid composition is provided to the subject as a beverage (See Breuille (II) claim 7).   
Also, because Breuille et al. (II) does not recite that an exercise regimen is needed in order to improve or maintain muscle quality in an elderly individual and because Breuille does not recite that free amino acids are needed in the meal, it would necessarily follow that the ‘921 claimed invention satisfies the claim limitations with respect to where the patient does not need an exercise regimen and where the meal does not contain free amino acids as recited in instant claim 1.  Furthermore, given that Breuille et al. (II) claims administering at least 20 g of whey protein, it would follow that the amount of whey protein 
For claims 4 and 7, however, Breuille et al. (II) does not claim where the composition is administered to the subject during the period of at least one day before surgery and/or hospital stay to at least one week after surgery and/or hospital stay or where the patient is a patient during and after bed rest.  Given that Breuille et al. (II) claims a method enhancing muscle protein synthesis in an elderly individual to increase muscle mass and/or strength in an elderly individual, an ordinary skilled artisan would be motivated to optimize the dosing schedule of the claimed whey protein micelles and a meal because the patient population can be hospitalized or under surgery, e.g., bariatric surgery, and constitutes a patient during and after bed rest especially given that the instant specification does not teach or suggest the criticality of the dosing schedule.  
Additionally, with respect to claims 5 and 9, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, Breuille et al. (II) defines whey protein micelles as described in US 2009/0035437 where the process for the production of whey protein micelles concentrate comprises the steps as recited in instant claim 5 (See Breuille (II) specification, paragraph [0029]).  Breuille et al. (II) 
Therefore, the ‘921 claimed invention is not patentably distinct from the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicants’ Arguments
	Applicants respectfully request that the present double-patenting rejections be held in abeyance until Notification from the Examiner that claims pending in the present Application are deemed allowable (See Applicants Response received on 12/12/20, pg. 9).

Response to Arguments
	Applicant’s request to hold the present double-patenting rejections be held in abeyance until Notification from the Examiner that claims pending in the present Application are deemed allowable is acknowledged.  As such, the double-patenting rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654